Citation Nr: 0908193	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  08-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a head injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

This matter comes to the Board of Veteran Appeals (Board) on 
appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The April 2006 rating decision that determined that new 
and material evidence was submitted to reopen the claims of 
entitlement to service connection for a head injury and 
headaches, but denied service connection, was not appealed 
and is final.

2.  The evidence received since that April 2006 rating 
decision included evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims for service connection for a 
head injury and headaches.

3.  A head injury and headaches were not shown on the 
Veteran's discharge examination or for many years thereafter, 
and a post service CT scan of the head revealed no bony 
abnormality.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claims for service connection for a head injury and headaches 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

2.  The criteria for establishing service connection for a 
head injury have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for establishing service connection for a 
headache disorder have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The requirements 
apply to all five elements of a service connection claim: (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, (5) and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a August 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
This letter also advised the Veteran of the evidence needed 
to establish a disability rating and effective date.  The 
claim was last readjudicated in December 2008.  The Veteran 
submitted a statement that he had no further evidence to 
submit in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service medical examinations, VA treatment records, 
and private treatment records.  The National Personnel 
Records Center indicated that the Veteran's service treatment 
records were likely destroyed in the 1973 fire at that 
facility.  Thus, no additional service treatment records are 
available.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, setting forth his theory 
of entitlement and submitting statements in support of his 
claim.  There is no additional notice that should be provided 
and there has been a complete review of all the evidence 
without prejudice to the Veteran.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  See Sanders, 487 F.3d 881; see 
also Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits. See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Veteran originally filed claims for service connection 
for a head injury and for headaches in October 2005.  He 
stated that sometime in the fall of 1954 a wall locker fell 
and hit him in the back of his head, forcing him to be 
hospitalized for 45 days.  He stated that he continues to 
suffer from headaches as a result of this injury.  

In March 2006 the RO denied the Veteran's claims for service 
connection for 
both his head injury and headaches.  Included in the record 
at that time were the entrance, extended active duty, and 
separation examinations from service, which were negative for 
the claimed conditions.  The RO denied the claims because 
there was no evidence that a claimed head injury or headaches 
exists or began in or is related to service.  The Veteran did 
not appeal this March 2006 decision and it became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

In April 2006 the RO again considered the claims, as VA 
treatment records had been submitted.  The record showed the 
Veteran providing a history of the injury in service, with a 
45 day hospital stay and surgery to remove a skull fragment.  
He also reported a history of headaches ever since.  The RO 
continued the denial of the claims, because no evidence was 
provided that showed diagnosis or treatment of the 
conditions, and no evidence they were incurred in or 
aggravated by military service.  The Veteran did not appeal 
this April 2006 decision and it became final.  Id.  

Evidence that was available at the time of the April 2006 
rating decision included:  VA outpatient treatment records 
from December 2005, a response from the 
National Personnel Records Center (NPRC) that morning reports 
do not show a hospitalization at Great Lakes Naval Hospital, 
and available service records that included the Veteran's 
induction examination and discharge examination.

Evidence received after the April 2006 rating decision 
includes VA outpatient treatment records from May 2007 to 
February 2008, a letter from the Veteran's chiropractor dated 
in August 2007, chiropractic treatment records from July to 
September 2007, and a statement from the NPRC that a search 
for inpatient records from Great Lakes Naval Hospital located 
no results.

The August 2007 letter from the Veteran's chiropractor states 
that the Veteran had a scar somewhere on the region of his 
head and neck, and that the scar tissue contributed to the 
Veteran's chronic neck and head pain.  Though the physician 
does not address the Veteran's claimed history of injury and 
surgery, the Veteran contends in an October 2007 statement 
that this scar was a result of the injury.  

The Board finds that such evidence, being presumed credible 
solely for the purpose of addressing new and material 
evidence, relates to a previously unestablished fact; that 
is, residuals of a head injury and current treatment for 
headaches, which the Veteran contends are a result of an 
injury during service.  Such evidence is new and material, 
and the claims of entitlement to service connection for a 
head injury and headaches are reopened. 

B.  Service Connection

Reopening the claims does not end the inquiry, however.  
Rather, a determination as to whether service connection is 
warranted must be considered on the merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during 
service either has not been established or might reasonably 
be questioned.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The Board notes that the only available service medical 
records are a February 1953 pre-induction examination report, 
a March 1953 extended active duty examination report, and a 
March 1955 discharge examination report.  As noted above, the 
NPRC confirmed in November 2005 that the Veteran's records 
are "fire related" and thus, there are no additional service 
medical records available.

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).  

As previously stated, the Veteran contends that he injured 
his head, and suffered subsequent headaches, when a wall 
locker fell on him in service in the fall of 1954.  He also 
stated that after this injury he spent 45 days at the Great 
Lakes Naval Hospital and had a skull bone fragment surgically 
removed from his head.  The RO attempted to find alternative 
records regarding the Veteran's claimed 45-day hospital stay.  
In March 2006 the NPRC responded to a morning reports 
request, stating that a search of the morning reports found 
no remarks regarding a hospitalization at Great Lakes Naval 
Hospital.  A May 2008 search for active duty inpatient 
clinical records from August 1, 1954 to October 31, 1954 
located no records.

However, the Veteran's discharge examination was conducted in 
March 1955, within approximately seven months of the claimed 
injury and surgery.  Noticeably, the March 1955 discharge 
examination did not mention the Veteran's injury, and 
indicated that the Veteran's head, face, neck, scalp, and 
neurological system were all normal.  Also, the space 
available on the examination for notes regarding a 
significant or interval history was left blank.  The Board 
finds it unlikely that a head injury significant enough to 
require 45 days hospitalization and surgery would not have 
been mentioned.  

In addition, the first medical evidence showing complaints of 
a head injury or headaches was dated in December 2005, after 
his original claim for service connection was first denied.  
Importantly, a VA CT scan conducted in March 2007 in response 
to his complaints of headaches was interpreted as being 
essentially negative.  The report shows that there is no 
evidence of intrinsic bony abnormality.

The Veteran also began seeing a chiropractor in July 2007 for 
complaints of neck pain and headaches.  The chiropractor 
noted a scar of the head and neck, and that scar tissue 
created some problems in the fascia of the muscle which was 
contributing to the Veteran's chronic neck and head pain.  He 
did not mention the Veteran's claimed service injury, nor 
provide any opinion as to the likely etiology of the scar.  

The Board finds that the evidence simply does not support the 
Veteran's contentions.  First, there is no mention of an 
injury requiring surgery and a 45 day hospitalization on his 
separation examination; the morning reports do not show a 
hospitalization at Great Lakes Naval Hospital; the first 
medical evidence showing complaints of headaches or a 
possible head injury is dated after the original denial of 
the claim and is more than 50 years after discharge from 
service; and objective testing by CT scan revealed no bony 
abnormalities in the skull to corroborate 
his contention of having undergone surgery.  Moreover, while 
the Veteran's chiropractor noted a scar in the neck and head 
area, he provided no suggestion as to the possible etiology 
of this scar.  The Board finds the objective evidence to be 
of greater probative weight than contentions made 50 years 
after discharge from service.  As such, the preponderance of 
the evidence is against a finding of service connection for a 
head injury and headaches.   

The Board acknowledges that a VA examination has not been 
conducted in this case.  However, there is no competent 
evidence that an in-service injury or event occurred or that 
any current complaints are related to service.  Thus, an 
examination is not required.  38 C.F.R. § 3.159(c)(4); see 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).








	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a head injury is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for headaches is reopened.

Entitlement to service connection for a head injury is 
denied.

Entitlement to service connection for headaches is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


